DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0017197 A1 to Lin (hereinafter “Lin”) in view of US Patent Application Publication 2013/0255103 A1 to Dua (hereinafter “Dua”). 
	For claim 1, Lin discloses a woven textile, defining a horizontal direction and a longitudinal direction, the woven textile including: 
at least one first section, including at least one first thread, the at least one 5first thread extending wavily (see annotated fig. 2 below);

    PNG
    media_image1.png
    514
    855
    media_image1.png
    Greyscale

at least one second section, including at least one second thread, the at least one second thread extending wavily (see annotated fig. 2 above), 
the at least one first section and the at least one second section being aligned along the longitudinal direction (See fig. 3) and partially overlapping to form an overlap section (see annotated fig. 2 above);  
10at least one third thread, extending along the horizontal direction (see annotated fig. 2 above) and binding with the at least one first thread and the at least one second thread inside the overlap section (see para 0017); 
Lin does not specifically disclose wherein each of the at least one first thread and the at least second thread is a filament integrally formed of TPU (Thermoplastic Polyurethanes).  
However, attention directed to Dua teaching a yarn or thread may include a plurality of substantially aligned filaments being a thermoplastic polymer material (abstract of Dua). Specifically, Dua teaches various formulations of thermoplastic polyurethane are elastomeric and stretch over one-hundred percent, while exhibiting relatively high stability or tensile strength (para 0075 of Dua). It would have been obvious to one of ordinary skill in the art before the effective filing date  a filament integrally formed of TPU (Thermoplastic Polyurethanes), as taught by Dua, for purposes of providing a fabric with several advantages including substantial stretch capabilities while exhibiting relatively high stability or tensile strength. 

	For claim 2, the modified Lin does teach t15he woven textile of claim 1, including a plurality of said first sections (portions comprising element 10, shown in fig. 3), a 8plurality of said second sections (portions comprising element 20, shown in fig. 3), and a plurality of said third threads (portions comprising element 30, shown in fig. 3), the first sections and the second sections being arranged alternately along the longitudinal direction (see annotated fig. 2 above wherein the first sections and the second sections extend and are alternately arranged along the longitudinal direction), adjacent said first sections and said second sections partially overlapping (see plurality of “overlapping sections” as shown in annotated fig. 2 above).  

For claim 3, the modified Lin does not specifically disclose t5he woven textile of claim 1, wherein the at least one third thread is made of artificial sinew or TPU (Thermoplastic Polyurethanes).  However, Dua teaches various formulations of thermoplastic polyurethane are elastomeric and stretch over one-hundred percent, while exhibiting relatively high stability or tensile strength (para 0075 of Dua). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the at least one third thread is made of artificial sinew or TPU (Thermoplastic Polyurethanes), as taught by Dua, for purposes of providing a fabric with several advantages including substantial stretch capabilities while exhibiting relatively high stability or tensile strength.

 


	For claim 5, the modified Lin does teach 10the woven textile of claim 2, wherein each of the first threads has a plurality of first crest portions and a plurality of first trough portions alternately arranged (see crests and troughs of 10, fig. 2), 
each of the second threads has a plurality of second crest portions and a plurality of second trough portions alternately arranged (see crests and troughs of 20, fig. 2), 
the first crest portions positionally correspond to the second crest portions (the first crests of 10 have a positon on the framework and are positioned equal distant from adjacent second crests of 20, in particular, the threads immediately positioned over each other),  
15the first trough portions positionally correspond to the second trough 9portions (the first troughs of 10 have a positon on the framework and are positioned equal distant from adjacent second troughs of 20, in particular, the threads immediately positioned over each other),   
the first crest portions of each of the first threads partially overlaps the second trough portions of adjacent said second thread (see fig. 2 wherein the crest of 10 is positioned over, and in front of, an adjacent trough of 20, wherein the adjacent trough of 20 is another member 20)
the first trough portions of each of the first threads partially overlaps the second crest portions of adjacent said second thread (see fig. 2 wherein he trough of 10 is positioned over, and in front of, an adjacent crest of 20, wherein the adjacent crest of 20 is another member 20). 

	For claim 6, the modified Lin does teach t5he woven textile of claim 5, wherein the first crest portions and the second crest portions are arranged along the longitudinal direction (See annotated fig. 2 below), 

    PNG
    media_image2.png
    561
    817
    media_image2.png
    Greyscale

the first trough portions and the second trough portions are arranged along the longitudinal direction (see annotated fig. 2 above)
two ends of each of the first crest portions along the horizontal direction are located under and above the second trough portions 10of adjacent two second threads respectively (See annotated fig. 2 above),
two ends of each of the second crest portions along the horizontal direction are located under and above the first trough portions of adjacent two first threads respectively (see annotated fig. 2 above).  

	For claim 7, the modified Lin does teach the woven textile of claim 6, defining a thickness direction, the thickness direction being perpendicular to both the horizontal direction and the 15longitudinal direction, the woven textile having a maximum thickness at 10the overlap section, the maximum thickness being larger than twice a diameter of each of the first threads and also larger than twice a diameter of each of the second threads (See annotated fig. 3 below).

    PNG
    media_image3.png
    607
    636
    media_image3.png
    Greyscale


Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Lie in view of Dua and in further view US Patent Application Publication 2011/0284173 A1 to Neher (hereinafter “Neher”). 
For claim 4, the modified Lin does not specifically disclose the woven textile of claim 2, wherein a diameter of each of the third threads is smaller than one fifth a diameter of each of the first threads and the second threads. 
However, Lin does clearly show in fig. 1 the binding threads 30 have a substantially smaller diameter than the mains yarns in braid 10 and 20 (see fig. 1 of Lin). Attention is also directed to Neher, teaching an analogous woven article, albeit of warp and weft perpendicular threads, but similarly arranged in overlapping fashion (see para 0006 and fig. 3 of Neher). Specifically, Neher teaches binding threads 20 joining the two layers of threads wherein the binding threads have a diameter of perfereably at least half of the main yarns (see para 0026 of Neher). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Lin would be further modified wherein a diameter of each of the third threads is smaller than one fifth a diameter of each of the first threads and the second threads since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, one skilled in the art would readily recognize a smaller binding thread size would help promote the air permeability of Lin (see paras 0006, 0009, and 0021 of Lin).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732